

Exhibit 10.5
CLASS A PERFORMANCE LTIP UNIT AGREEMENT (2020)


This Class A Performance LTIP Unit Agreement (2020) (this “Agreement”), dated as
of <GRANT_DT> (the “Grant Date”), is made by and between Xenia Hotels & Resorts,
Inc., a Maryland corporation (the “Company”), XHR LP, a Delaware limited
partnership (the “Partnership”), and <PARTC_NAME> (the “Participant”).


WHEREAS, the Company and the Partnership maintain the Xenia Hotels & Resorts,
Inc., XHR Holding, Inc. and XHR LP 2015 Incentive Award Plan (as amended from
time to time, the “Plan”);
    
WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);


WHEREAS, Section 9.7 of the Plan provides for the issuance of LTIP Units to
Eligible Individuals for the performance of services to or for the benefit of
the Partnership in the Eligible Individual’s capacity as a partner of the
Partnership; and


WHEREAS, the Administrator has determined that it would be to the advantage and
in the best interest of the Company to issue the Class A Performance LTIP Units
provided for herein (the “Award”) to the Participant as an inducement to enter
into or remain in the service of the Company, the Partnership or any Subsidiary,
and as an additional incentive during such service, and has advised the Company
thereof.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


1.Issuance of Award. Pursuant to the Plan, in consideration of the Participant’s
agreement to provide services to or for the benefit of the Partnership, the
Partnership hereby (a) issues to the Participant an award of <LTIPS_GRANTED>
Class A Performance LTIP Units (the “Class A Units”) and (b) if not already a
Partner, admits the Participant as a Partner of the Partnership on the terms and
conditions set forth herein, in the Plan and in the Partnership Agreement. The
Partnership and the Participant acknowledge and agree that the Class A Units are
hereby issued to the Participant for the performance of services to or for the
benefit of the Partnership in his or her capacity as a Partner or in
anticipation of the Participant becoming a Partner. Upon receipt of the Award,
the Participant shall, automatically and without further action on his or her
part, be deemed to be a party to, signatory of and bound by the Partnership
Agreement. At the request of the Partnership, the Participant shall execute the
Partnership Agreement or a joinder or counterpart signature page thereto. The
Participant acknowledges that the Partnership may from time to time issue or
cancel (or otherwise modify) LTIP Units, including Class A Units, in accordance
with the terms of the Partnership Agreement. The Award shall have the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein, in the Plan
and in the Partnership Agreement.


2.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan and/or
the Partnership Agreement, as applicable.


1

















--------------------------------------------------------------------------------






(a)    “Absolute TSR Performance Vesting Percentage” means the percentage
determined as set forth on Exhibit A attached hereto, which is a function of the
Company TSR Percentage during the Performance Period.


(b)    “Absolute TSR Base Units” means the number of Base Units designated as
Absolute TSR Base Units on Exhibit A attached hereto.


(c)    “Absolute TSR Vested Base Units” means the product of (i) the total
number of Absolute TSR Base Units, and (iii) the applicable Absolute TSR
Performance Vesting Percentage.


(d)    “Base Units” means the number of Class A Units designated as Base Units
on Exhibit A attached hereto.


(e)    “Cause” means “Cause” as defined in the Participant’s applicable
employment or severance agreement with the Company if such an agreement exists
and contains a definition of Cause, or, if no such agreement exists or such
agreement does not contain a definition of Cause, then Cause means (i) the
willful fraud or material dishonesty of the Participant in connection with the
performance of the Participant’s duties to the Company, the Partnership or any
Subsidiary; (ii) the deliberate or intentional failure by the Participant to
substantially perform the Participant’s duties to the Company, the Partnership
or any Subsidiary (other than the Participant’s failure resulting from his or
her incapacity due to physical or mental illness) after a written notice is
delivered to the Participant by the Company, which demand specifically
identifies the manner in which the Company believes the Participant has not
substantially performed his or her duties; (iii) willful misconduct by the
Participant that is materially detrimental to the reputation, goodwill or
business operations of the Company, the Partnership or any Subsidiary; (iv)
willful disclosure of the Company’s, the Partnership’s or any Subsidiary’s
confidential information or trade secrets; (v) a material breach of the terms of
this Agreement or the Plan; or (vi) the conviction of, or plea of nolo
contendere to a charge of commission of a felony or crime of moral turpitude by
the Participant. For purposes of this definition, no act or failure to act will
be considered “willful,” unless it is done or omitted to be done, by the
Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company, the Partnership or
any Subsidiary.
 
(f)    “Company TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), in
the value per Share during the Performance Period due to the appreciation in the
price per Share plus dividends declared during the Performance Period, assuming
dividends are reinvested in Common Stock on the ex-dividend date (at a price
equal to the closing price of the Common Stock on the applicable ex-dividend
date). The Company TSR Percentage shall be calculated in accordance with the
total shareholder return calculation methodology used in the MSCI REIT Index
(and, for the avoidance of doubt, assuming the reinvestment of all dividends
paid on Common Stock); provided, however, that for purposes of calculating total
shareholder return for any Performance Period, the initial share price shall
equal the closing price of a Share on the principal securities exchange on which
such shares are then traded on the first


2

















--------------------------------------------------------------------------------




trading day occurring within the Performance Period, and the final share price
as of any given date shall be equal to the Share Value.


(g)    “Disability” means a disability that qualifies or, had the Participant
been a participant, would qualify the Participant to receive long-term
disability payments under the Company’s group long-term disability insurance
plan or program, as it may be amended from time to time.


(h)    “Distribution Equivalent Units” means a number of Class A Units equal to
the quotient obtained by dividing (x) the excess of (A) the value of all
dividends paid by the Company with respect to the Performance Period in respect
of that number of Shares equal to the number of Class A Units that become
Performance Vested Base Units (or, solely for purposes of Section 4(b) below,
the number of CIC Base Units, and solely for purposes of Section 5(b) below, the
number of Qualifying Termination Base Units) as of the completion of the
Performance Period (or the date of a Change in Control, as applicable), over (B)
the amount of any distributions made by the Partnership to the Participant
pursuant to Section 5.02 and Section 13.02(a)(ii) of the Partnership Agreement
with respect to the Performance Period in respect of the Class A Units, plus (or
minus) the amount of gain (or loss) on such excess dividend amounts had they
been reinvested in Common Stock on the date that they were paid (at a price
equal to the closing price of the Common Stock on the applicable dividend
payment date), by (y) the Share Value as of last day of the Performance Period
(or the date of a Change in Control, as applicable).


(i)    “Good Reason” means “Good Reason” as defined in the Participant’s
applicable employment or severance agreement with the Company if such an
agreement exists and contains a definition of Good Reason, or, if no such
agreement exists or such agreement does not contain a definition of Good Reason,
then Good Reason means the occurrence of any of the following events or
conditions without the Participant’s written consent:
(i)
a material diminution in the Participant’s authority, duties or
responsibilities;

(ii)
a material diminution in the Participant’s base salary or target annual bonus
level; and

(iii)
the Participant being required to relocate his or her principal place of
employment with the Company, the Partnership or any Subsidiary (as applicable)
more than 50 miles from his or her principal place of employment immediately
prior to the occurrence of the event constituting Good Reason.

A termination of employment by the Participant shall not be deemed to be for
Good Reason unless (A) the Participant gives the Company written notice
describing the event or events which are the basis for such termination within
sixty (60) days after the event or events occur, (B) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within thirty (30) days of the Company’s receipt of such notice (“Correction
Period”), and (C) the Participant terminates his or her employment no later than
thirty (30) days following the Correction Period.


3

















--------------------------------------------------------------------------------




(j)    “MSCI REIT Index” means the total return version of the MSCI US REIT
Index (currently known as the “RMS”), or, in the event such index is
discontinued or its methodology is significantly changed, a comparable index
selected by the Administrator in good faith.


(k)    “Peer Group Companies” means the following entities, provided that if the
common stock of any of the following entities ceases to be listed on a
nationally recognized stock exchange at any time during the Performance Period,
then that entity shall be excluded from the Peer Group Companies:


Apple Hospitality REIT, Inc.
Chatham Lodging Trust
DiamondRock Hospitality Company
Hersha Hospitality Trust
Host Hotels & Resorts, Inc.
Park Hotels & Resorts, Inc.
Pebblebrook Hotel Trust
RLJ Lodging Trust
Ryman Hospitality Properties, Inc.
Summit Hotel Properties, Inc.
Sunstone Hotel Investors, Inc.



(l)    “Peer Group Relative Performance” means the Company TSR Percentage
compared to the Peer Group TSR Percentages, expressed as a percentile ranking
against the Peer Group Companies.


(m)    “Peer Group TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), of
each of the Peer Group Companies during the Performance Period, calculated in a
manner consistent with Section 2(f) above from publicly available information.


(n)    “Performance Period” means the period set forth on Exhibit A attached
hereto.


(o)    “Performance Vested Base Units” means (x) the Absolute TSR Vested Base
Units, plus (y) the Relative TSR Vested Base Units.


(p)    “Performance Vested Units” means (x) the Performance Vested Base Units,
plus (y) the Distribution Equivalent Units.


(q)    “Qualifying Termination” means a Termination of Service by reason of (i)
the Participant’s death, (ii) a termination by the Company, the Partnership or
any Subsidiary due to the Participant’s Disability, (iii) a termination by the
Company, the Partnership or any Subsidiary other than for Cause, or (iv) a
termination by the Participant for Good Reason.


4

















--------------------------------------------------------------------------------






(r)    “Relative TSR Performance Vesting Percentage” means the percentage
determined as set forth on Exhibit A attached hereto, which is a function of the
Peer Group Relative Performance during the Performance Period.


(s)    “Relative TSR Base Units” means the number of Base Units designated as
Relative TSR Base Units on Exhibit A attached hereto.


(t)    “Relative TSR Vested Base Units” means the product of (i) the total
number of Relative TSR Base Units and (ii) the applicable Relative TSR
Performance Vesting Percentage.


(u)    “Restrictions” means the exposure to forfeiture set forth in Sections
4(a) and 5(a) and the restrictions on sale or other transfer set forth in
Section 3(b).


(v)    “Service Provider” means an Employee, Consultant or member of the Board,
as applicable.
 
(w)    “Share Value,” as of any given date, means the average of the closing
trading prices of a Share on the principal exchange on which such shares are
then traded for each trading day during the twenty (20) consecutive trading days
ending on such date; provided, however, that if a Change in Control occurs prior
to the completion of the Performance Period, Share Value shall mean the price
per Share paid by the acquiror in the Change in Control transaction or, to the
extent that the consideration in the Change in Control transaction is paid in
stock of the acquiror or its affiliates, then, unless otherwise determined by
the Administrator, Share Value shall mean the value of the consideration paid
per Share based on the average of the high and low trading prices of a share of
such acquiror stock on the principal exchange on which such shares are then
traded on the date on which a Change in Control occurs.


(x)    “Unvested Unit” means any Class A Unit that has not become fully vested
pursuant to Section 4 hereof and remains subject to the Restrictions.


3.Class A Units Subject to Partnership Agreement; Transfer Restrictions.


(a)    The Award and the Class A Units are subject to the terms of the Plan and
the terms of the Partnership Agreement, including, without limitation, the
restrictions on transfer of Units (including, without limitation, Class A Units)
set forth in Article 9.02 of the Partnership Agreement. Any permitted transferee
of the Award or Class A Units shall take such Award or Class A Units subject to
the terms of the Plan, this Agreement, and the Partnership Agreement. Any such
permitted transferee must, upon the request of the Partnership, agree to be
bound by the Plan, the Partnership Agreement, and this Agreement, and shall
execute the same on request, and must agree to such other waivers, limitations,
and restrictions as the Partnership or the Company may reasonably require. Any
Transfer of the Award or Class A Units which is not made in compliance with the
Plan, the Partnership Agreement and this Agreement shall be null and void and of
no effect.




5

















--------------------------------------------------------------------------------




(b)    Without the consent of the Administrator (which it may give or withhold
in its sole discretion), the Participant shall not sell, pledge, assign,
hypothecate, transfer, or otherwise dispose of (collectively, “Transfer”) any
Unvested Units or any portion of the Award attributable to such Unvested Units
(or any securities into which such Unvested Units are converted or exchanged),
other than by will or pursuant to the laws of descent and distribution (the
“Transfer Restrictions”); provided, however, that the Transfer Restrictions
shall not apply to any Transfer of Unvested Units or of the Award to the
Partnership or the Company.


4.Vesting.


(a)    Performance Vesting. As soon as reasonably practicable (but in no event
more than 45 days) following the completion of the Performance Period, the
Administrator shall determine the Company TSR Percentage, the Peer Group TSR
Percentages, the Peer Group Relative Performance, the Absolute TSR Performance
Vesting Percentage, the Relative TSR Performance Vesting Percentage, the number
of Distribution Equivalent Units, and the number of Class A Units granted hereby
that have become Absolute TSR Vested Base Units, Relative TSR Vested Base Units,
Performance Vested Base Units and Performance Vested Units, in each case as of
the completion of the Performance Period. Subject to Sections 4(b), 5(b) and
5(c) below, upon such determination by the Administrator, the Restrictions set
forth in Section 3(b) above and Section 5(a) below applicable to any outstanding
Performance Vested Units (if any) shall lapse and such Performance Vested Units
shall become fully vested, subject to Participant’s continued status as a
Service Provider through such vesting date. Any Class A Units granted hereby
which do not satisfy the requirements to become Performance Vested Units as of
the completion of the Performance Period will automatically be cancelled and
forfeited without payment of any consideration therefor, and the Participant
shall have no further right to or interest in such Class A Units.


(b)    Change in Control. Notwithstanding the foregoing, in the event that a
Change in Control occurs prior to the completion of the Performance Period and
the Participant has not incurred a Termination of Service prior to such Change
in Control, the Restrictions shall lapse with respect to a number of the Class A
Units equal to the sum of (A) the number of Base Units which would be
Performance Vested Base Units (if any) assuming the completion of the
Performance Period as of the date of the Change in Control (such number of Base
Units, the “CIC Base Units”), plus (B) the Distribution Equivalent Units
(calculated with respect to the CIC Base Units), and such Class A Units shall,
immediately prior to such Change in Control, become fully vested. Any Class A
Units that do not become fully vested in accordance with the preceding sentence
will automatically be cancelled and forfeited as of the date of the Change in
Control without payment of any consideration therefor, and the Participant shall
have no further right to or interest in such Class A Units.


5. Effect of Termination of Service.


(a)     Termination of Service. Subject to Sections 5(b) and 5(c) below, in the
event of the Participant’s Termination of Service for any reason, any and all
Unvested Units as of the date of such Termination of Service (after taking into
account any accelerated vesting that occurs in connection with such termination)
will automatically and without further action be cancelled and forfeited without
payment of any consideration therefor,


6

















--------------------------------------------------------------------------------




and the Participant shall have no further right to or interest in such Unvested
Units. No Class A Units which have not vested as of the date of the
Participant’s Termination of Service shall thereafter become vested.


(b)    Qualifying Termination. In the event that the Participant incurs a
Qualifying Termination prior to the completion of the Performance Period, the
Restrictions shall lapse with respect to a number of Class A Units equal to the
sum of (A) the greater of (x) the product of (1) the number of Base Units which
would be Performance Vested Base Units (if any) assuming the completion of the
Performance Period as of the date of the Participant’s Qualifying Termination,
and (2) a fraction, the numerator of which is the number of days elapsed from
the first day of the Performance Period through and including the date of the
Participant’s Qualifying Termination, and the denominator of which is 1095, and
(y) the number of the Base Units which would be Performance Vested Base Units
(if any) assuming that the Company TSR Percentage and the Peer Group Relative
Performance were each achieved at “Target Level” (as set forth on Exhibit A
attached hereto) (such greater number of Base Units, the “Qualifying Termination
Base Units”), plus (y) the Distribution Equivalent Units (calculated with
respect to the Qualifying Termination Base Units), and such Class A Units shall
become fully vested upon the Administrator’s determination, within 45 days
following the date of the Participant’s Qualifying Termination, of the number of
Qualifying Termination Base Units. Any Class A Units that do not become fully
vested in accordance with the preceding sentence will automatically be cancelled
and forfeited as of the date of the Administrator’s determination of the number
of Qualifying Termination Base Units without payment of any consideration
therefor, and the Participant shall have no further right to or interest in such
Class A Units.


(c)    Qualifying Retirement. In the event that the Participant incurs a
Termination of Service prior to the completion of the Performance Period by
reason of his or her Qualifying Retirement (under and as defined in the
Company’s Retirement Policy as adopted February 18, 2020 (the “Retirement
Policy”)), all then outstanding Class A Units that have not vested as of the
date of such Qualifying Termination shall be subject to the terms and conditions
set forth in the Retirement Policy.


6.Execution and Return of Documents and Certificates. At the Company’s or the
Partnership’s request, the Participant hereby agrees to promptly execute,
deliver and return to the Partnership any and all documents or certificates that
the Company or the Partnership deems necessary or desirable to effectuate the
cancellation and forfeiture of the Unvested Units and the portion of the Award
attributable to the Unvested Units, or to effectuate the transfer or surrender
of such Unvested Units and portion of the Award to the Partnership.


7.Determinations by Administrator. Notwithstanding anything contained herein,
all determinations, interpretations and assumptions relating to the vesting of
the Award (including, without limitation, determinations, interpretations and
assumptions with respect to Company TSR Percentage and Peer Group TSR
Percentages) shall be made by the Administrator and shall be applied
consistently and uniformly to all similar Awards granted under the Plan
(including, without limitation, similar awards which provide for payment in the
form of cash or shares of Common Stock or Restricted Stock). In making such
determinations, the Administrator may employ attorneys, consultants,
accountants, appraisers, brokers, or other persons, and the Administrator, the
Board, the Company, the Partnership and their officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Administrator in good faith and absent manifest error shall be final and binding
upon the Participant, the Company and all other interested persons. In addition,
the Administrator, in its discretion, may adjust or modify the methodology for


7

















--------------------------------------------------------------------------------




calculations relating to the vesting of the Award (including, without
limitation, the methodology for calculating Company TSR Percentage and Peer
Group TSR Percentages), other than the Absolute TSR Performance Vesting
Percentage and Relative TSR Performance Vesting Percentage, as necessary or
desirable to account for events affecting the value of the Common Stock which,
in the discretion of the Administrator, are not considered indicative of Company
performance, which may include events such as the issuance of new Common Stock,
stock repurchases, stock splits, issuances and/or exercises of stock grants or
stock options, and similar events, all in order to properly reflect the
Company’s intent with respect to the performance objectives underlying the Award
or to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available with respect to the Award.


8.Covenants, Representations and Warranties. The Participant hereby represents,
warrants, covenants, acknowledges and agrees on behalf of the Participant and
his or her spouse, if applicable, that:


a.Investment. The Participant is holding the Award and the Class A Units for the
Participant’s own account, and not for the account of any other Person. The
Participant is holding the Award and the Class A Units for investment and not
with a view to distribution or resale thereof except in compliance with
applicable laws regulating securities.
b.Relation to the Partnership. The Participant is presently an executive officer
and employee of, or consultant to, the Partnership or a Subsidiary, or is
otherwise providing services to or for the benefit of the Partnership, and in
such capacity has become personally familiar with the business of the
Partnership.
c.Access to Information. The Participant has had the opportunity to ask
questions of, and to receive answers from, the Partnership with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial conditions, and results of operations of the
Partnership.
d.Registration. The Participant understands that the Class A Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the Class A Units cannot be transferred by the Participant unless such
transfer is registered under the Securities Act or an exemption from such
registration is available. The Partnership has made no agreements, covenants or
undertakings whatsoever to register the transfer of the Class A Units under the
Securities Act. The Partnership has made no representations, warranties, or
covenants whatsoever as to whether any exemption from the Securities Act,
including, without limitation, any exemption for limited sales in routine
brokers’ transactions pursuant to Rule 144 of the Securities Act, will be
available. If an exemption under Rule 144 is available at all, it will not be
available until at least six (6) months from issuance of the Award and then not
unless the terms and conditions of Rule 144 have been satisfied.
e.Public Trading. None of the Partnership’s securities are presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.


8

















--------------------------------------------------------------------------------




f.Tax Advice. The Partnership has made no warranties or representations to the
Participant with respect to the income tax consequences of the transactions
contemplated by this Agreement (including, without limitation, with respect to
the decision of whether to make an election under Section 83(b) of the Code),
and the Participant is in no manner relying on the Partnership or its
representatives for an assessment of such tax consequences. Participant hereby
recognizes that the Internal Revenue Service has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the LTIP
Units for federal income tax purposes. In the event that those proposed
regulations are finalized, the Participant hereby agrees to cooperate with the
Partnership in amending this Agreement and the Partnership Agreement, and to
take such other action as may be required, to conform to such regulations.
Participant hereby further recognizes that the U.S. Congress is considering
legislation that would change the federal tax consequences of owning and
disposing of LTIP Units. The Participant is advised to consult with his or her
own tax advisor with respect to such tax consequences and his or her ownership
of the Class A Units.
9.Capital Account. The Participant shall make no contribution of capital to the
Partnership in connection with the Award and, as a result, the Participant’s
Capital Account balance in the Partnership immediately after its receipt of the
Class A Units shall be equal to zero, unless the Participant was a Partner in
the Partnership prior to such issuance, in which case the Participant’s Capital
Account balance shall not be increased as a result of its receipt of the Class A
Units.


10.Redemption Rights. Notwithstanding the contrary terms in the Partnership
Agreement, Partnership Units which are acquired upon the conversion of the Class
A Units shall not, without the consent of the Partnership (which may be given or
withheld in its sole discretion), be redeemed pursuant to Section 8.04 of the
Partnership Agreement within two (2) years of the date of the issuance of such
Class A Units.


11.Section 83(b) Election. The Participant covenants that the Participant shall
make a timely election under Section 83(b) of the Code (and any comparable
election in the state of the Participant’s residence) with respect to the Class
A Units covered by the Award, and the Partnership hereby consents to the making
of such election(s). In connection with such election, the Participant and the
Participant’s spouse, if applicable, shall promptly provide a copy of such
election to the Partnership. Instructions for completing an election under
Section 83(b) of the Code and a form of election under Section 83(b) of the Code
are attached hereto as Exhibit B. The Participant represents that the
Participant has consulted any tax advisor(s) that the Participant deems
advisable in connection with the filing of an election under Section 83(b) of
the Code and similar state tax provisions. The Participant acknowledges that it
is the Participant’s sole responsibility and not the Company’s to timely file an
election under Section 83(b) of the Code (and any comparable state election),
even if the Participant requests that the Company or any representative of the
Company make such filing on the Participant’s behalf. The Participant should
consult his or her tax advisor to determine if there is a comparable election to
file in the state of his or her residence.


12.Ownership Information. The Participant hereby covenants that so long as the
Participant holds any Class A Units, at the request of the Partnership, the
Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the Class A Units as the Partnership
reasonably believes to be necessary or desirable to ascertain in order to comply
with the Code or the requirements of any other appropriate taxing authority.


9

















--------------------------------------------------------------------------------






13.Taxes. The Partnership and the Participant intend that (i) the Class A Units
be treated as a “profits interest” as defined in Internal Revenue Service
Revenue Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the
issuance of such units not be a taxable event to the Partnership or the
Participant as provided in such revenue procedure, and (iii) the Partnership
Agreement, the Plan and this Agreement be interpreted consistently with such
intent. In furtherance of such intent, effective immediately prior to the
issuance of the Class A Units, the Partnership may revalue all Partnership
assets to their respective gross fair market values, and make the resulting
adjustments to the “Capital Accounts” (as defined in the Partnership Agreement)
of the partners, in each case as set forth in the Partnership Agreement. The
Company, the Partnership or any Subsidiary may withhold from the Participant’s
wages, or require the Participant to pay to such entity, any applicable
withholding or employment taxes resulting from the issuance of the Award
hereunder, from the vesting or lapse of any restrictions imposed on the Award,
or from the ownership or disposition of the Class A Units.


14.Remedies. The Participant shall be liable to the Partnership for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of the Award or the Class A Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
the Participant agrees that the Partnership shall be entitled to obtain specific
performance of the obligations of the Participant under this Agreement and
immediate injunctive relief in the event any action or proceeding is brought in
equity to enforce the same. The Participant will not urge as a defense that
there is an adequate remedy at law.


15.Restrictive Legends. Certificates evidencing the Award, to the extent such
certificates are issued, may bear such restrictive legends as the Partnership
and/or the Partnership’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:


“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”). Any transfer of such securities
will be invalid unless a Registration Statement under the Securities Act is in
effect as to such transfer or in the opinion of counsel for XHR LP (the
“Partnership”) such registration is unnecessary in order for such transfer to
comply with the Securities Act.”


“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Xenia Hotels & Resorts, Inc., XHR Holding, Inc. and XHR LP
2015 Incentive Award Plan and (iii) the Amended and Restated Agreement of
Limited Partnership of XHR LP, in each case, as has been and as may in the
future be amended (or amended and restated) from time to time, and such
securities may not be sold or otherwise transferred except pursuant to the
provisions of such documents.”


16.Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the Class A Units or any similar security of the Company or
the Partnership, or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144 under the
Securities Act, during the fourteen (14) days prior to, and during the up to
180-day period beginning on, the date of the pricing of any public or private
debt or equity securities offering by


10

















--------------------------------------------------------------------------------




the Company or the Partnership (except as part of such offering), if and to the
extent requested in writing by the Partnership or the Company in the case of a
non-underwritten public or private offering or if and to the extent requested in
writing by the managing underwriter or underwriters (or initial purchaser or
initial purchasers, as the case may be) and consented to by the Partnership or
the Company, which consent may be given or withheld in the Partnership’s or the
Company’s sole and absolute discretion, in the case of an underwritten public or
private offering (such agreement to be in the form of a lock-up agreement
provided by the Company, the Partnership, managing underwriter or underwriters,
or initial purchaser or initial purchasers, as the case may be).


17.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Partnership or the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award of Class A Units is made, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan, this Agreement and the Award shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.


18.Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company or the Partnership determines that the Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the effective date of this Agreement ), the Company or the Partnership may adopt
such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect ), or
take any other actions, that the Company or the Partnership determines are
necessary or appropriate to (a) exempt the Award from Section 409A of the Code
and/or preserve the intended tax treatment of the benefits provided with respect
to the Award, or (b) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance; provided, however, that this
Section 18 shall not create any obligation on the part of the Company, the
Partnership or any Subsidiary to adopt any such amendment, policy or procedure
or take any such other action. Notwithstanding anything to the contrary in this
Agreement, no amounts shall be paid to the Participant under this Agreement
during the six-month period following the Participant’s “separation from
service” to the extent that the Administrator determines that the Participant is
a “specified employee” (each within the meaning of Section 409A of the Code) at
the time of such separation from service and that paying such amounts at the
time or times indicated in this Agreement would be a prohibited distribution
under Code Section 409A(a)(2)(b)(i). If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six-month period (or such earlier date upon which such
amount can be paid under Section 409A of the Code without being subject to such
additional taxes), the Company shall pay to the Participant in a lump-sum all
amounts that would have otherwise been payable to the Participant during such
six-month period under this Agreement.




11

















--------------------------------------------------------------------------------




19.No Right to Continued Service. Nothing in this Agreement shall confer upon
the Participant any right to continue as a Service Provider of the Company, the
Partnership or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company, the Partnership or any Subsidiary, which rights are
hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without cause.


20.Miscellaneous.


(a)    Incorporation of the Plan. This Agreement is made under and subject to
and governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, the Participant
confirms that he or she has received access to a copy of the Plan and has had an
opportunity to review the contents thereof.


(b)    Clawback. This Award shall be subject to any clawback or recoupment
policy currently in effect or as may be adopted by the Company or the
Partnership, in each case, as may be amended from time to time.


(c)    Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company or the Partnership.
(d)    Entire Agreement; Amendments and Waivers. This Agreement, together with
the Plan and the Partnership Agreement, constitutes the entire agreement among
the parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. In the event that the provisions of such other
agreement or letter conflict or are inconsistent with the provisions of this
Agreement, the provisions of this Agreement shall control. Except as set forth
in Section 18 above, this Agreement may not be amended except in an instrument
in writing signed on behalf of each of the parties hereto and approved by the
Administrator. No amendment, supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.
(e)    Survival of Representations and Warranties. The representations,
warranties and covenants contained in Section 8 hereof shall survive the later
of the date of execution and delivery of this Agreement or the issuance of the
Award.
(f)    Severability. If for any reason one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.




12

















--------------------------------------------------------------------------------




(g)    Titles. The titles, captions or headings of the Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


(h)    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile
(including, without limitation, transfer by .pdf), and each of which shall be
deemed to be an original, but all of which together shall be deemed to be one
and the same instrument.


(i)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to contracts
entered into and wholly to be performed within the State of Maryland by Maryland
residents, without regard to any otherwise governing principles of conflicts of
law that would choose the law of any state other than the State of Maryland.


(j)    Notices. Any notice to be given by the Participant under the terms of
this Agreement shall be addressed to the Senior Vice President – General Counsel
of the Company at the Company’s address set forth in Exhibit A attached hereto.
Any notice to be given to the Participant shall be addressed to him or her at
the Participant’s then current address on the books and records of the Company.
By a notice given pursuant to this Section 20(j), either party may hereafter
designate a different address for notices to be given to him or her. Any notice
which is required to be given to the Participant shall, if the Participant is
then deceased, be given to the Participant’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 20(j) (and the Company shall be
entitled to rely on any such notice provided to it that it in good faith
believes to be true and correct, with no duty of inquiry). Any notice required
or permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above or
upon confirmation of delivery by a nationally recognized overnight delivery
service.


(k)    Fractional Units. For purposes of this Agreement, any fractional Class A
Units that vest or become entitled to distributions pursuant to the Partnership
Agreement will be rounded as determined by the Company or the Partnership;
provided, however, that in no event shall such rounding cause the aggregate
number of Class A Units that vest or become entitled to such distributions to
exceed the total number of Class A Units set forth in Section 1 of this
Agreement.




Signatures appear on next page.




13

















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




XENIA HOTELS & RESORTS, INC.,
a Maryland corporation




By: __________________________________
Name:    _______________________________
Title: _________________________________




XHR LP,
a Delaware limited partnership
By: XHR GP, Inc., a Delaware corporation
Its: General Partner




By: __________________________________
Name:    _______________________________
Title: _________________________________


The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.


____________________________
<PARTC_NAME>


14

















--------------------------------------------------------------------------------





Exhibit A


Definitions and Notice Address


Definitions


Capitalized terms not defined herein shall have the meanings set forth in the
Class A Performance LTIP Unit Agreement (2020) to which this Exhibit is
attached.


“Base Units” means [_______] Class A Units.


“Absolute TSR Base Units” means [_______] Base Units.


“Absolute TSR Performance Vesting Percentage” means a function of the Company
TSR Percentage during the Performance Period, and shall be determined as set
forth below:


 
 
Company TSR
Percentage
 
Absolute TSR Performance Vesting
Percentage
 
 
< 6.0%


 
0
%
“Threshold Level”
 
6.0
%
 
14.29
%
“Target Level”
 
9.0
%
 
42.90
%
“Maximum Level”
 
≥ 13.0%


 
100.00
%



In the event that the Company TSR Percentage falls between the Threshold Level
and the Target Level, the Absolute TSR Performance Vesting Percentage shall be
determined using straight line linear interpolation between the Threshold Level
and Target Level Absolute TSR Performance Vesting Percentages specified above;
and in the event that the Company TSR Percentage falls between the Target Level
and the Maximum Level, the Absolute TSR Performance Vesting Percentage shall be
determined using straight line linear interpolation between the Target Level and
Maximum Level Absolute TSR Performance Vesting Percentages specified above.


“Performance Period” means the period commencing on January 1, 2020 and ending
on December 31, 2022.


“Relative TSR Base Units” means [_______] Base Units.


“Relative TSR Performance Vesting Percentage” means a function of the Peer Group
Relative Performance during the Performance Period, and shall be determined as
set forth below:























--------------------------------------------------------------------------------




 
 
Peer Group Relative
Performance
 
Relative TSR Performance Vesting
Percentage
 
 
 < 25th Percentile
 
0
%
“Threshold Level”
 
25th Percentile
 
14.29
%
“Target Level”
 
50th Percentile
 
42.90
%
“Maximum Level”
 
≥ 75th Percentile
 
100.00
%



In the event that the Peer Group Relative Performance falls between the
Threshold Level and the Target Level, the Relative TSR Performance Vesting
Percentage shall be determined using straight line linear interpolation between
the Threshold Level and Target Level Relative TSR Performance Vesting
Percentages specified above; and in the event that the Peer Group Relative
Performance falls between the Target Level and the Maximum Level, the Relative
TSR Performance Vesting Percentage shall be determined using straight line
linear interpolation between the Target Level and Maximum Level Relative TSR
Performance Vesting Percentages specified above.


Company Address


200 S. Orange Avenue
Suite 2700
Orlando, Florida 32801





















--------------------------------------------------------------------------------


 


Exhibit B


FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS


These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the Class A Performance LTIP Units of XHR LP transferred to you. Please consult
with your personal tax advisor as to whether an election of this nature will be
in your best interests in light of your personal tax situation.


The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the grant date. PLEASE
NOTE: There is no remedy for failure to file on time. Follow the steps outlined
below to ensure that the election is mailed and filed correctly and in a timely
manner. PLEASE ALSO NOTE: If you make the Section 83(b) election, the election
is irrevocable.


Complete all of the Section 83(b) election steps below:


1.
Complete the Section 83(b) election form (sample form follows) and make four (4)
copies of the signed election form. (Your spouse, if any, should also sign the
Section 83(b) election form.)

2.
Prepare a cover letter to the Internal Revenue Service (sample letter included,
following election form).

3.
Send the cover letter with the originally executed Section 83(b) election form
and one (1) copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns.



•
It is advisable that you have the package date-stamped at the post office.
Enclose a self-addressed, stamped envelope so that the Internal Revenue Service
may return a date-stamped copy to you. However, your postmarked receipt is your
proof of having timely filed the Section 83(b) election if you do not receive
confirmation from the Internal Revenue Service.

4.
One (1) copy must be sent to XHR LP’s legal department for its records.

5.
Retain the Internal Revenue Service file stamped copy (when returned) for your
records.



Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.




17



























--------------------------------------------------------------------------------


 


ELECTION PURSUANT TO SECTION 83(B) OF THE INTERNAL REVENUE CODE
The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
taxable year in which the property was transferred the excess (if any) of the
fair market value of the property described below, over the amount the
undersigned paid for such property, if any, and supplies herewith the following
information in accordance with the Treasury regulations promulgated under
Section 83(b):
1.    The name, address and taxpayer identification (social security) number of
the undersigned, and the taxable year in which this election is being made, are:
TAXPAYER’S NAME:     

TAXPAYER’S SOCIAL SECURITY NUMBER:     
ADDRESS:     
TAXABLE YEAR:     
The name, address and taxpayer identification (social security) number of the
undersigned’s spouse are (complete if applicable):
SPOUSE’S NAME:     

SPOUSE’S SOCIAL SECURITY NUMBER:     
ADDRESS:     
2.    The property with respect to which the election is made consists of
<LTIPS_GRANTED> Class A Performance LTIP Units (the “Units”) of XHR LP (the
“Company”), representing an interest in the future profits, losses and
distributions of the Company.
3.    The date on which the above property was transferred to the undersigned
was <GRANT_DT>.
4.    The above property is subject to the following restrictions: The Units are
subject to forfeiture to the extent unvested upon a termination of service with
the Company under certain circumstances or in the event that certain performance
objectives are not satisfied. These restrictions lapse upon the satisfaction of
certain conditions as set forth in an agreement between the taxpayer and the
Company. In addition, the Units are subject to certain transfer restrictions
pursuant to such agreement and the Fourth Amended and Restated Agreement of
Limited Partnership of XHR LP, as amended (or amended and restated) from time to
time, should the taxpayer wish to transfer the Units.
5.    The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $0.


 



--------------------------------------------------------------------------------

 


6.    The amount paid for the above property by the undersigned was $0.
7.    The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of this
election will be furnished to the person for whom the services were performed.
The undersigned is the person performing the services in connection with which
the property was transferred.




Date: ____________________                _________________________________
<PARTC_NAME>




The undersigned spouse of the taxpayer joins in this election. (Complete if
applicable.)






Date: ____________________                _________________________________
<SPOUSE_NAME>

VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED


Internal Revenue Service


______________________________________
[Address where taxpayer files returns]




Re: Election under Section 83(b) of the Internal Revenue Code of 1986


Taxpayer: _<PARTC_NAME>_______________________________
Taxpayer’s Social Security Number: ___________________________
Taxpayer’s Spouse: _________________________________________
Taxpayer’s Spouse’s Social Security Number: ____________________


Ladies and Gentlemen:


Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.


Very truly yours,


___________________________________


19



























--------------------------------------------------------------------------------

 


<PARTC_NAME>




Enclosures
cc: XHR LP


20

























